*182OPINION.
Green:
The taxpayer has included in his deductions items which are capital expenditures, as, for example, amounts expended in removing trees and brush from land which was not seeded to a marketable crop in the same year in which it was cleared. Such expenditures are comparable to the expenditures incident to the planting *183of an orchard which will not come into bearing for six years. These expenses are preparatory for the actual operations for profit and are not at all the same as the current annual operating expenses.
A part of the expenditures which the taxpayer seeks to deduct are deductible as business expenses. The remainder are capital expenditures. We can not determine or even approximate a correct segregation. Had the taxpayer produced his books of account and from them testified as to the expenditures, we might have been able to make a segregation and classification, but without this evidence before us we are constrained to approve the determination of the Commissioner.